Citation Nr: 1034891	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
pseudofolliculitis barbae of the posterior neck and scalp with 
scars.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from June 1990 to January 1991 
and June 1992 to August 1992 with additional service in the Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) that granted service 
connection for pseudofolliculitis barbae and assigned an initial 
evaluation of 30 percent, effective August 9, 2005.  In December 
2005, the Veteran filed a notice of disagreement with respect to 
the 30 percent evaluation, and the RO issued a statement of the 
case dated in July 2006.  The Veteran filed a substantive appeal 
in August 2006.

As the Veteran has perfected an appeal as to the initial rating 
assigned for his service-connected pseudofolliculitis barbae, the 
Board has characterized the issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran's most recent VA 
examination for his pseudofolliculitis barbae was in November 
2005 and is nearly five years old.  The Veteran's representative 
has submitted a statement dated in July 2010 indicating that the 
Veteran's skin condition warrants a 50 percent evaluation based 
on the presence of palpable tissue loss and at least four 
characteristics of disfigurement.  The Veteran's representative 
also asserts that the November 2005 VA examination was inadequate 
for purposes of evaluating the Veteran's disability.  The 
representative notes that the examiner stated that the percentage 
of the exposed areas affected were the scalp and posterior neck 
area with 70 percent involvement and 7 percent of the entire body 
involved.  The examiner also noted the presence of scarring and 
disfigurement involving the posterior scalp and neck, but did not 
indicate measurements of the scarring, finding that the character 
of the scars was too diffuse to measure.  The Veteran's 
representative contends that a measurement of the scarring is 
required for an evaluation of the disfiguring characteristics 
under Diagnostic Code 7800.

Based on the foregoing, the Board finds that the Veteran should 
be afforded a contemporaneous VA examination in connection with 
his claim.  In this examination the examiner should be as 
specific as possible concerning the eight characteristics of 
disfigurement outlined in Diagnostic Code 7800 (2008), as well as 
the percentages of the entire body and exposed areas affected by 
the service-connected pseudofolliculitis barbae and any 
medication used to control the Veteran's condition.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

In this regard, the Board notes that the Diagnostic Codes 
applicable to scars were amended, effective October 23, 2008.  
See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The 
summary in the Federal Register notes that the applicability date 
of the amendment is for all applications for benefits received by 
VA on and after October 23, 2008.  As the Veteran's claim was 
filed prior to this date, the revised Codes do not apply in this 
case.  However, a Veteran whom VA rated before such date under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria irrespective of 
whether his or her disability has worsened since the last review.

Upon remand, the Veteran should be afforded an opportunity to 
submit additional medical evidence relevant to his claim that may 
not be associated with the claims file.  In this regard, the 
Board notes that the Veteran indicated, in a January 2006 
statement, that he had requested records from his Dermatology 
Clinic in Montgomery, Alabama.  A few pages of medical records 
from this clinic were subsequently associated with the Veteran's 
claims file.  However, as these records are dated in 2006, the 
Board finds that there is a high likelihood that more recent 
records concerning current treatment for the Veteran's condition 
are available and have not been requested.  The RO/AMC should 
therefore follow up with the Veteran concerning additional recent 
treatment for his skin condition and attempt to obtain such 
records and associate them with the Veteran's claims file.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers that have treated him since August 
2005 for his service-connected skin 
disability.  This should include records from 
the Dermatology Clinic in Montgomery, 
Alabama, dated since August 2006.  The RO/AMC 
should obtain any necessary authorizations 
from the Veteran and then request all 
identified records.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA 
examination in order to assess the current 
nature and severity of his service-
connected pseudofolliculitis barbae.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner must state that the examination 
report that the claims file was reviewed. 

The examiner should specifically indicate 
whether there is (i) involvement of at least 
5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs required for a total duration of less 
than six weeks during the past 12-month 
period, (ii) involvement of 20 to 40 percent 
of the entire body or of exposed areas 
affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs required for a total duration of six 
weeks or more, but not constantly, during the 
past 12-month period, or (iii) involvement of 
more than 40 percent of the entire body or 
more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during 
the past 12-month period. 

The examiner should also specifically 
indicate whether there is disfigurement of 
the head, face, or neck with (i) one 
characteristic of disfigurement, (ii) visible 
or palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features, or; with two or three 
characteristics of disfigurement, (iii) with 
visible or palpable tissue loss and either 
gross distortion or asymmetry of two features 
or paired sets of features, or; with four or 
five characteristics of disfigurement, or 
(iv) with visible or palpable tissue loss and 
either gross distortion or asymmetry of three 
or more features or paired sets of features 
(nose, chin, forehead, eyes, ears, cheeks, 
lips), or; with six or more characteristics 
of disfigurement. 

The characteristics of disfigurement are: (1) 
a scar, 5 or more inches in length; (2) a 
scar, at least one-quarter inch wide at 
widest part; (3) surface contour of a scar 
that is elevated or depressed on palpation; 
(4) a scar that is adherent to underlying 
tissue; (5) hypo-or hyper-pigmented skin in 
an area exceeding 6 square inches; (6) 
abnormal skin texture in an area exceeding 6 
square inches; (7) underlying soft tissue 
missing in an area exceeding 6 square inches; 
and (8) indurated and inflexible skin in an 
area exceeding 6 square inches. Unretouched 
color photographs should be considered when 
evaluating under these criteria.  The 
examiner should also specifically indicate 
the measurement of any of the above 
characteristics of disfigurement in square 
inches or centimeters.

The examiner should also indicate the effect 
the disability has, if any, on the Veteran's 
current level of occupational impairment.  
Specifically, the examiner should render an 
opinion as to whether service-connected 
disability causes marked interference with 
employment, or the need for frequent periods 
of hospitalization.

A complete rationale for all opinions 
expressed must be included in the 
examination report.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


